DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-11-01 (herein referred to as the Reply) where claim(s) 11-13, 21-37 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 11, 31, 34 and 12-13, 21-30, 32-33, 35-37
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) were amended to recite variants of:
wherein the location-aware header portion includes location-aware data for retrieving 
a consumer-targeted message and 
resource provider information 

retrieving the consumer-targeted message from a database based on
the location-aware data and
resource provider information identified from the location-aware header portion of the network protocol packet;

The Reply purported that support for said amendments can be found at FIG. 9 and 10 and para. 0179 (Using instant applicant’s US publication). However, neither of these citations recite “resource provider information”:
[0197] The transaction type data may be used to indicate the type of transaction associated with the location-aware header. For example, the transaction type data may be an alphanumeric or numeric value indicating whether the transaction is a payment transaction (e.g., purchase of goods or services) or a non-payment transaction (e.g., coupon request or account balance request). For instance, a payment transaction may include the transaction type identifier of 0001, a location tracking transaction may include a transaction type identifier of 0002, and a consumer authentication for access to a secure area may include a transaction type identifier of 0003. Any additional payment and non-payment transaction types may be implemented as one of ordinary skill would recognize.

Furthermore, FIG. 9 and 10 and para. 0179 does not recite any elements that would be an obvious equivalent or corresponding element to the description of “resource provider” in para. 0179. Particularly in FIG. 9:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Examiner would not construe any of fields in 902b to be an obvious match for the phase “resource provider.” That is, the phrase “resource provider” does not readily correspond to any of the element fields in the location aware header:
merchant
location
device
consumer
transaction

Furthermore, the Examiner did not find citations in the Specification that provide context to the phrase “resource provider” in case it was intended to correspond to one of the elements in the list above. However, the phrase “resource provider information” nor “resource provider” is present in the instant application’s Specification at all. The word “provider” shows up once in para. 0139 but is not relevant to the limitation in question.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 11, 31, 34 and 12-13, 21-30, 32-33, 35-37

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted. Particularly as to how to interpret the ‘and’ in relation with other elements.
Interpretation 1
wherein the location-aware header portion includes 
(i) location-aware data for retrieving a consumer-targeted message and 
(ii) resource provider information
In this interpretation the ‘and’ is linked to the word ‘includes’ such that the location-aware header portion includes the two elements above.
Interpretation 2
wherein the location-aware header portion includes location-aware data, 
wherein the location-aware data is for retrieving: 
(i) a consumer-targeted message and 
(ii) resource provider information
In this interpretation the ‘and’ is for listing retrieved items that the location-aware data is used for.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
CHO - US20130150090 teaches server generates additional information, that is, the payment location-based information (for example, a discount coupon or an advertisement). based on the payment location (or the member store ID information or the member store object ID information), and provides the additional information to the mobile terminal.
Anantha - US20120084138 teaches a wallet that can be used to automatically provide relevant advertisements to a merchant, such as based on a merchant identifier or location of the transaction, analysis of which advertisement might be valid for a particular transaction, and so on. 
Steinmetz - US20110295690 teaches packet is a service set identifier SSID which has a specific structure that allows the Buyer Unit application to identify it. Packet is a product profile ID. The Seller Unit (SU) prepends an ASCII header to the seller ID, so that the entire response packet sent to the Buyer Unit is packet, which includes a header CID (for "Curbside Identification Device", followed by a version flag "00", a request number, e.g., "80", and the full 145 byte seller profile ID.
Kaufman - US20040054574 teaches the header containing information including the identity of the retailer offering the dated promotion.
Yamane - US20130124321 teaches when judged that the transmission of the advertisement data has been requested (YES at Step E1), the CPU 11 searches the advertisement database 1C based on the requesting store (store ID).
CHOI - US20140172532 teaches obtaining information may include extracting device identification (ID) information and merchant identification (ID) information from the received coupon request and obtaining the information on applicable coupons based on at least one of the device ID information and the merchant ID information.
Minter - US20100287052 teaches a mobile device determines admission and output status of a short-range commercial message based on one or more of the following predetermined policies: (a) merchant identity, (b) merchant type, (c) content type, (d) product type, or (e) financial inducement.
Francis - US20140074569 teaches transmitting a respective notification to a point of sale (POS) device associated with a merchant; based at least in part on the indication, determining consumer identity, merchant identity and/or merchant's loyalty/reward program; outputting information associated with one or more consumers at the predefined merchant location;
Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415